Citation Nr: 9904750	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  98-08 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to coronary artery disease, claimed as due to 
tobacco use.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran had active military service from November 1952 to 
November 1954.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
an April 1998 rating action, with which the veteran disagreed 
later that month.  A statement of the case was also issued in 
April 1998, and a substantive appeal was received in June 
1998.  


REMAND

Regarding the veteran's claim, the Board notes that recently 
enacted legislation prohibits service connection of a 
disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  Public Law No. 105-206, § 9014, 
112 Stat. 685, 865-66 (1998) (to be codified at 38 U.S.C. 
§ 1103).  This statute, however, applies only to claims filed 
after June 9, 1998.  Since the veteran's claim for benefits 
due to disability claimed as arising from his use of tobacco 
in service dates from before June 1998, the Board must 
consider the law as it existed at that time.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated during service. 38 U.S.C.A. § 1110.  Furthermore, 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, 38 C.F.R. § 3.310(a) provides, in pertinent 
part, that, "[d]isability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected."  The disabling condition stemming from 
the service-connected disease or injury is referred to in the 
regulation as a "secondary condition."  Where a claimant 
can establish that a disease or injury resulting in 
disability or death was a direct result of tobacco use during 
service, e.g., damage done to a veteran's lungs by in-service 
smoking gave rise to lung cancer, service connection may be 
established for the lung cancer, without reference to section 
3.310(a).  On the other hand, where the evidence indicates a 
likelihood that a veteran's disabling illness had its origin 
in tobacco use subsequent to service, but the veteran 
developed a nicotine dependence during service which led to 
continued tobacco use after service, the issue then becomes 
whether the illness may be considered secondary to the 
service-incurred nicotine dependence and resulting disability 
or death may be service connected on that basis pursuant to 
section 3.310(a). See VAOPGCPREC 19-97 (May 13, 1997).

The veteran in this case essentially contends that he 
developed heart disease as a result of tobacco use that began 
in service.  Regarding when the veteran began smoking, the 
Board observes that, in the July 1997 statement that 
initiated this claim, the veteran reported that he did not 
smoke until he enlisted in the service.  In an October 1997 
statement, the veteran advised that he started smoking during 
basic training when cigarettes were provided in his rations.  
He believes he became heavily addicted during his combat 
months in Korea, when his superiors urged him to smoke in 
order to keep calm.  In his substantive appeal, the veteran 
recalled that he did not smoke in either basic training or 
advanced infantry training, but rather, began in Korea after 
a bombardment.  He remembered that he had been provided 
cigarettes with his rations, and he began to smoke on the 
recommendation of his platoon sergeant and commanding officer 
to calm his nerves.  Since service, the veteran related that 
he continued to smoke 2 packs of cigarettes per day, plus 
cigars and pipes, until he quit in 1990, when he suffered his 
heart attack.  

A review of the veteran's service medical records fails to 
disclose the presence of any heart disabilities.  The report 
of the examination conducted at the time of the veteran's 
discharge from service revealed that the heart was normal 
upon clinical evaluation.  The first post-service medical 
record reflecting the presence of a heart disability is dated 
in 1990, when the veteran was hospitalized for complaints of 
severe substernal chest pressure and tightness.  At that time 
he was diagnosed as having an acute anterior lateral wall 
myocardial infarction, hypertension, and coronary artery 
atherosclerotic heart disease.  The records of this treatment 
do not specifically set forth the etiology of the veteran's 
heart disability, although it was noted that the veteran had 
been a "11/2 pack per day smoker."  

As the veteran's claim was developed, he submitted a November 
1997 statement from his private cardiologist.  In that 
statement, the veteran's physician set forth that "[s]moking 
and stress contributed significantly to [the veteran's] 
myocardial infarction."  He did not indicate, however, 
whether or not it was the veteran's two years of in-service 
smoking that was a significantly contributing factor in the 
development of the veteran's coronary artery disease, whether 
it was the subsequent 36 years of post-service smoking, or 
whether it was both.  He also did not mention nicotine 
dependence.  

In November 1997, the veteran was scheduled to undergo an 
examination by a VA physician, one of the purposes of which 
was to have the examiner provide, if possible, the "likely 
etiology of current disease."  The record reflects that the 
veteran was apparently examined by a cardiologist in November 
1997, and then another physician, with an apparent specialty 
in diseases of the arteries and veins, prepared a summary in 
March 1998.  In that summary, the entire discussion regarding 
the etiology of the veteran's heart disease consisted of the 
following sentence:  

In answer to the question of a possible likely 
etiology of [the veteran's] current disease, one 
can only say that obesity, diabetes mellitus, and 
cigarette smoking are all risk factors in the 
development of coronary artery disease and/or 
arteriosclerosis.   

For purposes of determining whether a particular disability 
effecting a particular veteran should be service connected, 
these remarks are not especially helpful.  They do not 
address the extent to which in-service smoking may have 
played a role in the development of the veteran's heart 
disease, they do not address the question of whether or when 
the veteran became dependent on nicotine, and they do not 
address the statement provided by the veteran's private 
physician.  As indicated above, that statement included 
stress among those factors which led to the development of 
the veteran's heart disease, and it did not mention either 
obesity or diabetes mellitus.  

Under the circumstances described above, it is apparent that 
there remain a number of questions regarding the role any 
smoking in service may have played in the eventual 
development of the veteran's coronary artery disease, and 
whether (or when) the veteran became nicotine dependent.  
That notwithstanding, both opinions of record implicate 
cigarette smoking as a contributing factor in the onset of 
the veteran's heart disease.  Since the veteran has 
unequivocally stated that he smoked cigarettes in service, a 
fact which he is competent to establish, it is the Board's 
view that the veteran has, therefore, submitted a well-
grounded claim for service connection for coronary artery 
disease due to tobacco use, within the meaning of 38 U.S.C.A. 
§ 5107.  A well-grounded claim, of course, is not necessarily 
a claim that will be granted on the merits.  In light of the 
conclusion that the claim is well grounded, it will be 
necessary to return the case to the RO, in order to obtain a 
more complete opinion regarding the cause of the veteran's 
heart disease.  

Finally, the Board observes that, in the April 1998 notice of 
disagreement, a request was made for "a hearing before the 
hearing officer."  In the veteran's June 1998 substantive 
appeal, he requested to appear personally at the RO, before a 
member of the Board.  A review of the record does not reflect 
that any hearing before a hearing officer was ever scheduled, 
but rather, the only hearing scheduled to take place was 
before the undersigned Board Member, at the RO, in August 
1998.  That hearing, however, was subsequently canceled at 
the request of the veteran's representative, when the 
veteran's hospitalization prevented his attendance.  Given 
the evidence reflecting a desire by the veteran to appear at 
a hearing, the circumstances which caused him to cancel the 
hearing scheduled before the Board, and the fact that the 
case is being returned to the RO for additional development, 
it would be appropriate to inquire as to whether the veteran 
desires a hearing.


In view of the foregoing, this case is remanded to the RO for 
the following:  

1.  The RO should contact the veteran and ask him 
if he still desires to appear at a hearing, and 
the nature of such hearing.  If he does, 
arrangements for the conduct of that hearing 
should then be accomplished as soon as 
practicable.  

2.  In addition, the RO should forward the 
veteran's claims file to the physicians who 
conducted the examination for VA purposes in 
November 1997, and prepared the summary in March 
1998.  They should be asked to review the record 
and express an opinion as to whether it is at 
least as likely as not that the veteran's coronary 
artery disease is due to his approximate 2-year 
use of tobacco products in service.  They should 
also be asked to provide an opinion as to whether, 
prior to 1990, the veteran met the criteria for 
nicotine dependence, as defined in the DSM-IV, 
and, if so, whether it is as likely as not that 
the veteran became dependent on nicotine while in 
service.  The reasoning which form the basis of 
the opinions requested should be clearly set 
forth, and the response provided should include 
discussion of the relationship of tobacco to 
coronary artery disease; the extent of tobacco use 
during service, as well as after service; the 
presence of other risk factors of coronary artery 
disease and their relative importance as causal 
factors; and the time of onset of the veteran's 
coronary artery disease.  In the event the VA 
physicians who participated in the March 1998 VA 
examination report are not available, the claims 
file should be referred to another physician with 
appropriate qualifications, and that person should 
provide the requested opinions.  Similarly, if 
another examination of the veteran is deemed 
necessary to respond to the questions presented, 
or if additional consultation is deemed necessary, 
those actions should be accomplished.  A notation 
to the effect that the veteran's claims file has 
been reviewed should be included in any report 
furnished.  

3.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinions 
are not provided), appropriate corrective action 
should be taken.

4.  Next, the RO should review the evidence of 
record and enter its determination as to whether 
service connection is warranted for coronary 
artery disease due to tobacco use.  If the 
decision remains adverse to the veteran, the RO 
should issue a supplemental statement of the case 
to the veteran and his representative, who should 
be given a reasonable opportunity to respond 
before the case is returned to the Board for 
further review. 

No action is required of the veteran until he receives 
further notice.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 8 -


